Whitfield, J.
Appellants brought suit to enjoin the holding of a local option election called under Article XIX of the Constitution and Sections 1209, et seq. Gen. Stats., to take place in Duval County May 14, 1918, pursuant to a call made by the County Commissioners' on April 10, 1918, the grounds for equitable relief being certain alleged irregularities and illegalities in the proceedings for calling the election and also an allegation that if the election is held on May 14, 1918, it will take place within sixty days before the primary election to be held June 4, 1918, in violation of the constitution and statutes which provide that such local option elections “shall be held within sixty days from the time of the presenting of said application, but if any such election should thereby take place within sixty days of any State or National election, it shall be held within sixty days after any such State or National election.” Sec. 1 Art. XIX Constitution. Sec. 1212 Gen. Stats., Compiled Laws, 1914.
The circuit judge denied the injunction, the complainants appealed and have applied to this Court for an extraordinary writ or order enjoining the holding of the local option election on May 14, 1918, pending the dispositon of the appeal herein taken. See Jacksonville Electric Company v. Jacksonville, 36 Fla. 229, 18 South. Rep. 677.
*689The Constitution provides that “The circuit courts shall have exclusive original jurisdiction in all cases in equity,” and that “the Supreme Court shall have appellate jurisdiction in all cases in equity originating in circuit courts” and “shall have power to issue * all writs necessary or proper to the complete exercise of its jurisdiction.” Secs. 5 and 11 Art. V Constitution.
Under the provision of the constitution that the Supreme Court shall have the power to issue “all writs necessary or proper to the complete exercise of its jurisdiction,” the Supreme Court should not, assuming that it has the power to do. so, in a case on appeal enjoin the holding of a local option election when an injunction has been refused by a circuit judge, unless it clearly appears that the election has been called in violation of law and that no other adequate remedy is. afforded by law. See .Cohen v. L ’Engle, 24 Fla. 542, 5 South. Rep. 235.
Wherever the word “election” appears in the constitution of 1885 other than in Article XIX, it has reference to the election held under the constitution biennially in November for choosing state and other officers; and there,is no reference in the constitution to elections for choosing party candidates for office to be voted for at the election provided for in the constitution. And the statutes of the state then made no proyision for elections to nominate party candidates for office;
Article XIX ordains that no local option election provided for therein shall “take place within sixty days” before “any state or national election.” The statute of 1887 merely restates the organic provision. Sec. 1212 Gen. Stats. 1906, Florida Compiled Laws, 1914.
The provisions of th.e constitution should be inter*690preted witli reference to their relation to each other unless a different intent is clearly manifest.
The statute of 1913 provides for “pri ¡.ary elections” in June to nominate party candidates, to be voted for at the state elections held in November under the constitution, and to elect party committeemen and delegates.
A “primary election” by qualified electors who are members of a political party, to elect party candidates and committeemen and delegates under the statute, is not a “state election” to choose officers by any or all electors qualified under the constitution. See 124 Pac. 554. Even if the-considerations that prompted the provision forbidding a lo.cal option election to be held witnin sixty days before a state or national election are applicable to a primary election, this fact would not of itself justify a judical extension of the restrictive words “any state or national election” used in Article XIX of the constitution. The provision was not specifically extended to conventions for the nomination of party candidates and for the selection of party committeemen and delegates which were in vogue when the constitution was framed. The legislature has substituted primary elections for conventions in the nomination of party candidates for office and for the selection of party committeemen and delegates, but it has not interpreted the organic provision as including “primary elections,” as it merely uses the language of the constitution, viz: “any state or national election.” Sec. 1212 Gen. Stats.
The sale of intoxicating liquors,, wines or beer under a license is subject to be terminated by a majority vote against such sale in a local option election duly held under Article XIX of the constitution.
It is not clear that the organic: provision that no local *691option election shall “take place within sixty days” before “any state or national election,” has reference to a statutory “primary election” tos nominate party candidates for office, &e., as well as to a “state election” to choose officers. See 123 S. W. 473; 124 Pac. 554. If a “primary election” to nominate party candidates is a “state election” within the meaning of the constitution, the provisions of the constitution applicable to state elections may affect the validity of the primary election law, Chapter 6469 Acts of 1918. If the primary election law is invalid it does not affect the time for holding the local option election.
The-statute affords a remedy in providing that a local option election may, at the suit of any resident of the county, be decreed to be null and void if illegally held. See. 1216 Gen. Stats.
The appellants’ portion of the expense of holding a local option election may not of itself afford an equity as against ail the tax payers and the public, who are represented by the appellees, to enjoin the holding of the election when it does not clearly appear that the election will be held in violation of law. If the election is legal and forbids further sales of intoxicating liquors, the appellants are not entitled to relief. If the election is legal and does not forbid sales of liquor in the county, the appellants are not injuréd. If the election is illegally held it may “be adjudged to be illegal and void” at the suit of any resident of the county in the statutory proceeding, the mere delay in the statutory remedy not of itself affording an equity for injunction, it not being clear that holding the lection will be unlawful. Enjoining a legal election irreparably injures the public.
Upon a consideration of the entire transcript it does *692not clearly appear that the irregularities and illegalities complained of in the proceedings for calling the local option election will render the election invalid.
The application is denied.
Ellis and West, J. J., concur.
Browne, C. J., and Taylor, J., dissent.